DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed December 21, 2020,  with respect to claims 1-6, 8, 9, 12, and 14-19, have been fully considered and are persuasive.  Therefore, the rejections of claims 1-6, 8, 9, 12, and 14-19 under 35 U.S.C. § 102, 103, and 112(b) are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) SPECHT, US 6,394,495, in view of HIRAMATSU et al., US 2016/0244021 and previously disclosed prior art reference(s) INUZUKA, SUGIE, and BACHER. The grounds for rejection in view of amended claims are provided below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
 a communication unit in claims 1 and 14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 12, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over SPECHT, US 6,394,495, herein further known as Specht, in view of HIRAMATSU et al., US 2016/0244021, herein further known as Hiramatsu.
Regarding claims 1, and 14, Specht discloses a method and apparatus for an active seat belt control apparatus (column 2, lines 3-4, activation of the electrical tightening drive occurs in dependence on the output signals of a control device 8, see also at least FIG. 1), the active seat belt control apparatus comprising a communication unit and a controller configured to control a motor for pulling or releasing a seat belt, the method comprising (column 2, line 5, control device receives the output (i.e. communication) of an evaluating device 6, electrical tightening drive can be an electric motor, see also at least FIG. 1): receiving, by the communication unit, state information about a vehicle (column 2, lines 5-7, control device assesses indicating signals (i.e. state information) that are generated by various sensors of an array of sensors 4, see also at least FIG. 1); determining, by the controller, whether to activate a pulling operation of the seat belt based on the received state information (column 2, lines 12-30, electrical indicating signals are constantly being assessed in the evaluating device 6 with reference to a potential crash situation, depending on threshold comparison results, the evaluating device 6 determines if a potential crash situation exists, if a potential crash situation is determined to exist, the control device transmits a corresponding signal); and controlling, by the controller, the motor to pull the seat belt when activation for the pulling operation of the seat belt is determined, wherein the activation for the pulling operation of the seat belt is determined based on a travel state of the vehicle (column 1, lines 35-40, invention has an array of sensors used to detect specific vehicle dynamic conditions (i.e. travel state of the vehicle) AND column 2, line 32 – column 3, line 60, the array of sensors comprises sensors that are used to control the vehicle stability of motor vehicles, in particular for anti-skid control (ABS) and yaw moment control (GMR), decision channels comprise a brake pressure, vehicle dynamic conditions, longitudinal acceleration or longitudinal brake values,  (deceleration), and the threshold values can be adjusted in accordance with self-learning logic and/or in dependence on the driving/vehicle speed, and/or actual motor torque. If a potential crash situation is detected, the electrical tightening drive 3 (i.e. motor to pull the seat belt) is activated to tighten the seat belt , and wherein a magnitude of force of the pulling operation of the seat belt varies depending on whether the vehicle is in a rough road travel state, a front collision state, a side collision state, a rear collision state, or an overturning state (claim 2, the electrical tightening drive can be operated on different tightening levels in dependence on the indicating signals from which a potential crash situation is detected, AND column 3, lines 60-65, tightening the seat belt 1 can occur in dependence on the respective indicating signals, which lead to the detection of a potential crash situation via the various decision channels, with various pulling forces (i.e. magnitude of force of the pulling operation). Under excessive lateral forces (lateral acceleration) (i.e. a side collision state), for instance, a relatively soft tightening profile can be chosen. This soft tightening profile can also be chosen for excessive yaw angle speed or yaw angle acceleration. A hard tightening profile with a higher pulling force can be set by the control device 8, when the other indicating signals are higher than the assigned threshold values, AND column 4, lines 1-12, indicating signals, which for instance indicate an angular positioning of the vehicle and the danger of a rollover situation (i.e. an overturning state), can also be compared with corresponding threshold values in the evaluating device).
However, Specht does not explicitly disclose wherein the travel state of the vehicle is determined based on a collision speed change of the vehicle with respect to a distance of movement caused by a collision.
Hiramatsu teaches a method and apparatus wherein the travel state of the vehicle is determined based on a collision speed change of the vehicle with respect to a distance of movement caused by a collision (paragraph 166, the collision prediction information that predicts the collision, and information on the severeness of the collision (i.e. caused by a collision) (information on the collision speed, information on the acceleration /deceleration speed .
Therefore, from the teaching of Hiramatsu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Specht to include the travel state of the vehicle is determined based on a collision speed change of the vehicle with respect to a distance of movement caused by a collision in order to generate a more stable load when restricting a load from the occupant acting on the seat belt and when absorbing energy.
Regarding claim 2 and 15, the combination of Specht and Hiramatsu disclose all elements of claim 1 and 14 above.
Specht further discloses a method and apparatus receiving at least one of collision information from a collision sensing apparatus or the state information from a vehicle body control apparatus or the state information from a vehicle body control apparatus. (column 3, lines 50-55, evaluating device 6 detects a potential crash situation with the help of various indicating signals (i.e. at least one of collision information), which indicate various vehicle dynamic conditions results (i.e. state information from a vehicle body control apparatus) of a comparison with assigned threshold values), warning information from a collision warning apparatus, buckle information from a buckle sensor for identifying attachment/detachment of a buckle connected to the seat belt.
However, Specht does not explicitly disclose warning information from a collision warning apparatus, buckle information from a buckle sensor for identifying attachment/detachment of a buckle connected to the seat belt. 
buckle information from a buckle sensor for identifying attachment/detachment of a buckle connected to the seat belt, (paragraph 151, operation of the pretensioner mechanism is controlled according to the state of the emergency on the basis of the output signals of an occupant information acquisition unit 70 which includes a signal from a buckle switch 76, see also at least FIG. 17).
Therefore, from the teaching of Hiramatsu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Specht to include buckle information from a buckle sensor for identifying attachment/detachment of a buckle connected to the seat belt in order to generate a more stable load when restricting a load from the occupant acting on the seat belt and when absorbing energy.
Regarding claim 4 and 17, the combination of Specht and Hiramatsu disclose all elements of claim 2 and 15 above.
Specht further discloses a system and method determining a state of the vehicle as at least one travel state using the state information (column 1, lines 35-40, invention has an array of sensors used to detect specific vehicle dynamic conditions (i.e. travel state of the vehicle) AND column 2, line 32 – column 3, line 60, the array of sensors comprises sensors that are used to control the vehicle stability of motor vehicles, in particular for anti-skid control (ABS) and yaw moment control (GMR), decision channels comprise a brake pressure, vehicle dynamic conditions, longitudinal acceleration or longitudinal brake values,  (deceleration), and the threshold values can be adjusted in accordance with self-learning logic and/or in dependence on the driving/vehicle speed, and/or actual motor torque. If a potential crash situation is detected, the electrical tightening drive 3 (i.e. motor to pull the seat belt) is activated to tighten the seat belt 1, see also at least FIG. 1); and determining to activate the pulling operation when the determined travel state is included in an activation mode of the seat belt (column 2, lines 3-4, activation of the electrical tightening drive occurs in dependence on the output signals of a control device 8), wherein the activation mode is set to activate the pulling operation of the seat belt (column 3, lines 55-57, if a potential crash situation is detected, the electrical tightening drive 3 is activated to tighten the seat belt 1).
Regarding claim 5 and 18 the combination of Specht and Hiramatsu disclose all elements of claim 4 and 17 above.
Specht  further discloses a system and method wherein the determining of the state of the vehicle as the at least one travel state comprises at least one of: determining the state of the vehicle as the rough road travel state; determining the state of the vehicle as the front collision state; determining the state of the vehicle as the side collision state; determining the state of the vehicle as the rear collision state; or determining the state of the vehicle as an-the overturning state (column 3, lines 50-55, evaluating device 6 detects a potential crash situation (i.e. collision state) with the help of various indicating signals, AND column 1, lines 35-40, invention has an array of sensors used to detect specific vehicle dynamic conditions (i.e. travel state of the vehicle) AND column 4, lines 1-12, indicating signals, which for instance indicate an angular positioning of the vehicle and the danger of a rollover situation (i.e. an overturning state), can also be compared with corresponding threshold values in the evaluating device).
Regarding claim 6 and 19 the combination of Specht and Hiramatsu disclose all elements of claim 5 and 18 above.
Specht further discloses a method and apparatus wherein the activation mode comprises at least one of the rough road travel state, the front collision state, the side collision state, the rear collision state, the overturning state, the weak turning state, or the strong turning state  (column 2, lines 3-4, activation of the electrical tightening drive occurs in dependence on the output signals of a control device 8, see also at least FIG. 1 AND column 2, line 5-15, control device 8 receives the output of an evaluating device 6 that assesses indicating signals that are generated by various sensors of an array of sensors 4, signals generated by the array of sensors 4 are proportional, to the respective vehicle dynamic driving conditions (i.e. travel state of the vehicle), which are detected or measured by the various sensors of the array of sensors during the operation of the vehicle, AND column 3, lines 50-55, evaluating device 6 detects a potential crash situation (i.e. collision state) AND column 4, lines 1-12, indicating signals, which for instance indicate an angular positioning of the vehicle and the danger of a rollover situation (i.e. an overturning state) ).
Regarding claim12, the combination of Specht and Hiramatsu disclose all elements of claim 1 above.
However, Specht does not explicitly disclose a system and method wherein the activating of the pulling operation comprises: determining whether or not a seat belt pre-tensioner is activated; and activating the pulling operation of the seat belt after activation of the seat belt pre- tensioner.
Hiramatsu teaches a method and apparatus wherein the activating of the pulling operation comprises: determining whether or not a seat belt pre-tensioner is activated; and activating the pulling operation of the seat belt after activation of the seat belt pre- tensioner (paragraphs154-155, in step 11, when it is determined that it is an emergency, in step 12, the pretensioner mechanism 50 is operated, subsequently, in step 13, EA mechanism operating state selection control is executed, see also at least FIG. 18).
.
Claim 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SPECHT, and HIRAMATSU in view of INUZUKA et al., US 20070018445, herein further known as Inuzuka.
Regarding claim 3 and 16 the combination of Specht and Hiramatsu disclose all elements of claim 2 and 15 above.
	Specht further discloses a method and apparatus wherein the collision sensing apparatus comprises at least one of a collision acceleration sensor, an overturning acceleration sensor, an overturning angular speed sensor, an acceleration sensor (column 2, lines 60-65, vehicle dynamic conditions, such as yaw angle speed (gwg), yaw angle acceleration (gwb) (i.e. acceleration sensor) and lateral acceleration (lateral force) q  (i.e. acceleration sensor) are measured and corresponding indicating signals are supplied to the evaluating device 6, AND column 3, lines 13-15, longitudinal acceleration can be taken into account, corresponding indicating signal ae is generated by the array of sensors 4, see also at least FIG.1) , a gyro sensor, a front impact sensor, or a side impact sensor, and receiving, by the vehicle body control apparatus, the state information from at least one of a yaw rate sensor (lines 60-65, vehicle dynamic conditions, such as yaw angle speed (gwg), see also at least FIG. 1), a roll rate sensor, a steering angle sensor, a wheel speed sensor or a brake pressure sensor,
wherein the collision warning apparatus comprises at least one of a front warning sensor, a side warning sensor or a rear warning sensor, wherein the receiving of the state information comprises: receiving, by the vehicle body control apparatus, the state information from at least one of a yaw rate sensor, a roll rate sensor, a steering angle sensor, a wheel speed sensor or a brake pressure sensor, wherein the acceleration sensor measures an acceleration with respect to at least one of an x-axis, a y-axis, or a z-axis.
Inuzuka teaches a system and method wherein the collision warning apparatus comprises at least one of a front warning sensor, a side warning sensor or a rear warning sensor (paragraph 35, vehicle collision information detecting sensor 32 can comprise a millimeter-wave radar, a laser radar, an acceleration sensor, a camera sensor, or the like (well known in the art as front, side and rear warning sensors)), wherein the receiving of the state information comprises: receiving, by the vehicle body control apparatus, the state information from at least one of a yaw rate sensor, a roll rate sensor, a steering angle sensor, a wheel speed sensor or a brake pressure sensor, wherein the acceleration sensor measures an acceleration with respect to at least one of an x-axis, a y-axis, or a z-axis (paragraph 35, collision information detecting sensor can comprise a sensor capable of detecting the detected information (the detected signals), such as the distance between the vehicle and the objects (such as other vehicles, obstacles, pedestrians, etc) that may collide against the vehicle or the relative velocity, the relative acceleration and the three-directional (X-axis, Y-axis, Z-axis) acceleration acting on the vehicle).
Therefore, from the teaching of Inuzuka, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Specht to include front, side and rear .
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over combination of SPECHT, and HIRAMATSU in view of SUGIE et al., US 20170282834, herein further known as Sugie.
Regarding claim 8, the combination of Specht and Hiramatsu disclose all elements of claim 1 above.
Specht does not explicitly disclose a method of determining whether an airbag is inflated; and activating the pulling operation of the seat belt before inflation of the airbag
Sugie teaches a method of determining whether an airbag is inflated; and activating the pulling operation of the seat belt before inflation of the airbag (paragraph 104, when a frontal crash has been predicted on the basis of a signal from the crash prediction sensor 62 or detected on the basis of a signal from the crash sensor 63, the ECU 60 activates the pretensioner 64 before inflating and deploying the multidirectional airbag 30. Because of this, tension is applied to the belt 28 to restrain the seated occupant D against the seat back 16 (see also at least FIG. 4A)).
Therefore, from the teaching of Sugie it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Specht to activate the belt pretensioner before inflating the airbag thereby providing increased safety for the occupants.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SPECHT, and HIRAMATSU in view of BACHER et al., US 20020008372, herein further known as Bacher.
Regarding claim 9, the combination of Specht and Hiramatsu disclose all elements of claim 1 above.
Specht does not explicitly disclose a method  determining whether an airbag is inflated; calculating a degree of pulling of the seat belt after inflation of the airbag; and activating the pulling operation of the seat belt when the degree of pulling is greater than or equal to a threshold.
Bacher teaches a method of determining whether an airbag is inflated; calculating a degree of pulling of the seat belt after inflation of the airbag; and activating the pulling operation of the seat belt (belt-force limiter)  when the degree of pulling (forward displacement of the occupant) is greater than or equal to a threshold (paragraph 25, a belt-force limiter is activated as a function of triggering of an air bag, an occupant's weight, the severity of the accident and a forward displacement of the occupant, with the belt-force limiter being activated only after a predetermined forward displacement of the occupant is reached and only after an inflating time of the air bag. However, the belt-force limiter is not to be activated if the crash intensity is too severe and/or the occupant's weight too great).
Therefore, from the teaching of Bacher it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Specht to activate the belt force based upon threshold criteria thereby providing increased safety for the occupants.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669